Title: To Thomas Jefferson from John Trumbull, 22 February 1788
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
London 22d. Febry. 1788.

I wrote you from Boulogne to say that with all our accidents Mrs. Church was safe. We cross’d the channel in beautiful weather and in four or five hours, but our unpropitious Genius would not let us escape even on such a day without mishap. In going out of the harbor we ran foul of a post which marks the channel, damag’d the vessell and frighten’d us. After landing safe however at Dover we set off in two Chaise for Town and near Canterbury that with the servants broke down. Such a series of adventures was curious, but happily the more so, as no person was in the least hurt in any of them. We arriv’d in Town the 20th. at night.
Mrs. Cosway is angry that I brought no letter from you. I do not know any other method of compromising the affair than by your writing a very voluminous one.
Stockdale assures me that He will send your plate by the diligence which sets off tomorrow morning, and that the books, account, and letter shall follow very soon.
I have bought one of the Polyplasiosmos pictures for a guinea and a half. Tis small, but one of the best specimens. I will send it to you very soon. Have spoken to Brown who promises; but I am afraid will not perform as Mr. Adams has very little time to spare. (Of that little however He will give me a part.) Brown says you paid him ten pounds for your picture. Do you mean I should pay the same for the other???
The other commissions will make a subject for another letter.
I beg my Compliments to Mr. Short. To him I shall write by the next post. I am most gratefully Dr. Sir Your friend & Servant,

Jno: Trumbull

